Citation Nr: 1033233	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
hand strain. 

2.  Entitlement to an initial compensable evaluation for right 
hand strain. 

3.  Entitlement to an earlier effective date for the grant of 
service connection for left hand strain. 

4.  Entitlement to an earlier effective date for the grant of 
service connection for right hand strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty from October 1984 to September 
2005.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the Veteran's claims of service connection for left 
hand strain and right hand strain and assigned a noncompensable 
evaluation (zero percent) for each hand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was granted service connection for her hand 
disabilities effective October 1, 2005.  In her July 2006 VA Form 
9, substantive appeal, the Veteran indicates that her hands have 
bothered her for many years but only reported developing hand 
strain in 2005.  Additionally, in its June 2010 informal hearing 
presentation, the Veteran's representative notes that the 
Veteran's hand disability started much earlier than April 2005 
and that she has never indicated that it began in April 2005.  As 
the Veteran's July 2006 statement may be construed as expressing 
disagreement with October 2005 decision and such disagreement was 
received within one year of notification of that decision, the 
Board finds that a timely notice of disagreement has been filed 
as to the effective date assigned for the grant of service 
connection for left and right hand strain.  The RO has not issued 
the Veteran a statement of the case that addresses these issues, 
therefore a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2009); Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claims for higher disability compensation, 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was afforded an examination for her hand disabilities 
in June 2005.  She and her representative have indicated in 
various statements that her disability was not properly evaluated 
as the June 2005 examination was general in nature and not 
focused on her hands.  The June 2005 VA examination report noted 
cramping pain in the hands, and the use of a hand brace and 
Motrin which helped with her symptoms.  As noted in a September 
2006 statement, the Veteran now indicates that her hand 
disability has worsened in severity.  In addition to cramping up, 
her hands also tingle and freeze, she takes Naproxen, and the use 
of a hand brace no longer alleviates her symptoms.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, a 
contemporaneous examination of the Veteran's bilateral hand 
disability is necessary to accurately assess her disability 
picture.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
pertaining to the issues of an earlier 
effective date than October 1, 2005, for 
the grant of service connection for left 
hand strain and an earlier effective date 
than October 1, 2005, for the grant of 
service connection for right hand strain.  
The Veteran is hereby notified that, 
following the receipt of the statement of 
the case concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board of these 
effective date issues is desired.  

2.  Schedule the Veteran for an 
examination to determine the current level 
of severity of her left and right hand 
strain disabilities.  The claims folder 
and a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating hand 
disabilities.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the Veteran's ability to 
work.

The supporting rationale for all opinions 
expressed must be provided.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims for 
entitlement to initial compensable 
evaluations for left and right hand 
strain.  If action remains adverse to the 
Veteran, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



